DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-19 were originally pending in this application all of which were then canceled and claims 20-39 were added in the preliminary amendments filed concurrently with the original filing of the application on 7/5/2022. Thus, claims 20-39 are currently pending and have been examined in this application. This communication is the first action on the merits (FAOM).

Examiner’s Note
Examiner has cited particular paragraphs/columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “driver assistance system,” “input/output unit,” “agricultural assistance system,” “rule interpreter,” “particular rule interpreter,” “plurality of rule interpreters,” “rule generator,” “input module,” and “coordination module” in claims 20-39.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The above-referenced claim limitations has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholders “system,” “interpreter,” “generator,” “module,” coupled with functional languages “control,” “provide,” “generate,” “run,” “communicate,” “coordinate,” etc. without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 20-39 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: items 2, 11, 1, 12, 14, 20 and 19 in Figs. 1 and 2 and the corresponding text in the specification (Specifically paragraph [0040]).  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Objections
Claim 20 is objected to for the following informality. Specifically, the second recitation of control hardware in claim 20 should be amended to clearly differentiate from the first recitation (i.e. the local and remote control hardware).
Claim 36 is objected to for the following informalities.  Specifically, the limitation “an input/output” and “a user” should be replaced with --the input/output-- and --the user-- to correct a minor matter of antecedent support.
Claim 39 is objected for the following informality. Specifically, it is not clear whether the second recitation of the limitation “a location” is referring back to the same location earlier recited or a different one. Correction is requested

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “an input/output unit for dialog with a user” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification states the claimed function of inputting by the user by “dialog.” There is no disclosure of any particular structure, either explicitly or inherently, to perform the parameter input. The use of the term “dialog” is not adequate structure for performing the parameter input because it does not describe a particular structure for performing the function. As would be recognized by  those of ordinary skill in the art, the term “dialog” refers to channel of communication can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which filter structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Claim 20 limitations “rule interpreter” and “rule generator” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. As would be recognized by those of ordinary skill in the art, the terms “generate” and “provide” refer to perform or implement that can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Similarly, the limitations “input module” and “coordination module” also invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. There is no disclosure of any particular structure, either explicitly or inherently, to perform the execution of parameters. As would be recognized by  those of ordinary skill in the art, the terms receive, coordinate, communicate refer to obtaining and outputting that can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which filter structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
All the dependent claims (21-39) are also rejected by virtue of their dependency on the base claim and for failing to cure the deficiencies listed above.

Applicant may: 
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
 (b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)). 
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181. (FP 7.34.23).
Claim 20 is further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, the limitations “rule generator configured to provide a plurality of sets of rules” renders the claim vague and indefinite because it is unclear as to whether or not these rules are the same as “the rules from sets of rules” or the rules are the same but they are a subset of the set of rules.  For the sake of examination and as best understood by Examiner, the limitations have been interpreted broadly to mean any combination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 20-39 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
(a) it does not fall within one of the four statutory categories of invention, or 
(b) meets a three-prong test for determining that: 
(1) the claim recites a judicial exception, e.g. an abstract idea, 
(2) without integration into a practical application, and 
(3) does not recite additional elements that provide significantly more than the recited judicial exception.
Claims 20-39 are directed toward a system. Therefore, it can be seen that they fall within one of the four statutory categories of invention.  However, the claims clearly do not meet the three-prong test for patentability.
With regard to the first prong, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Applicant’s claim 20 is directed to an abstract idea of interpreting and generating a set of rules for operation of a vehicle and coordinating said interpretation and generation with a driver assistance system.  More specifically, the claim recites generate control parameters, provide a plurality of sets of rules, run the rules, and coordinate the rule interpreter with the rule generator and the driver assistance system; which falls within the “Mental Processes” grouping of abstract ideas.
With regard to the second prong, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
It is clear that Applicant’s claims do not comprise any of the above additional elements that, individually or in combination, have integrated the judicial exception into a practical application.  There is no improvement in the functioning of a computer.  Nor are the limitations implemented in particular machine or manufacture.  There is no transformation or reduction of a particular article to a different state or thing.  There are no additional elements that apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Since the abstract idea in Applicant’s claims are implemented on a generic computer, i.e., “control hardware” and there are no further limitations or structural elements, it can clearly be seen that the abstract idea of coordinating rule settings and interpretation with operation of agricultural assistance system is merely implemented on a computer. Thus, there is no integration of the abstract idea into a practical application.
With regard to the third prong, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Applicant’s claims do not recite additional elements that provide significantly more than the recited judicial exception. 
Thus, since claims 20-39 are: (a) directed toward an abstract idea, (b) not integrated into a practical application, and (c) do not comprise significantly more than the recited abstract idea, they are directed toward non-statutory subject matter.
	Dependent claims 21-39 do not comprise any further limitations which cause the abstract idea to be integrated into a practical application or recite significantly more than the abstract idea.  Therefore, claims 21-39 are also rejected under 35 U.S.C. § 101.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:

A person shall be entitled to a patent unless –

(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or

(a) (2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 20-39 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Losch et al. (US 2014/0343803 hereafter “Losch”). 
With respect to claim 20, Losch discloses an agricultural assistance system (Fig. 1) comprising: a driver assistance system configured to control one or both of a prime mover designed as a tractor or an attachment of an agricultural combination (¶ 76, “machine interface 29 for controlling the working devices”), the driver assistance system having an input/output unit for dialog with a user (Fig. 4); wherein the agricultural assistance system is configured to generate control parameters for one or both of a machine controller of the prime mover or a device controller of the attachment  (¶ 77, via machine interface); a rule interpreter configured to generate the control parameters by processing rules from sets of rules  (¶¶ 38-39, selection criterium and sequence identifier); and a rule generator configured to provide a plurality of sets of rules relating to one or both of the prime mover or the attachment (Fig. 3, sequence inventory 9); wherein the agricultural assistance system is configured to run the rule interpreter as needed on control hardware that is part of one or both of the prime mover or the attachment (¶ 40, via control device 13 a-b), and on control hardware that is disposed remote from the agricultural combination (server 1 via network 12); and wherein the agricultural assistance system has a coordination module which, independent of a site at which the rule interpreter is run, is configured to coordinate the rule interpreter with the rule generator and the driver assistance system (¶ 16 and 38, “server is configured to automatically detect dependencies between results of a sequence and the parametrization thereof”). 
With respect to claim 21, Losch further discloses wherein the rule interpreter is configured to take into account user entries based on the dialog when processing or selecting the sets of rules (¶ 80); wherein the rule interpreter is configured to communicate queries for the user to the coordination module (¶ 80, “these can then be transmitted to the server 1”); wherein the driver assistance system is configured to specify the queries to the user to be answered by the user entries; wherein the coordination module is configured to communicate the user entries to the rule interpreter; and 2Attorney Docket No: 15191-21006A (P05314/8)wherein the rule interpreter is configured to generate the control parameters based on the sets of rules and the user entries (¶ 80).
With respect to claim 22, Losch further discloses wherein the agricultural assistance system has an additional rule interpreter; wherein the coordination module is configured to coordinate the additional rule interpreter with the rule generator and the driver assistance system (¶ 78, new sequences are over predetermined time intervals).
With respect to claim 23, Losch further discloses wherein the agricultural assistance system is configured to execute at least one rule interpreter on the control hardware of the agricultural combination (control device 13 a-b).
With respect to claim 24, Losch further discloses wherein the prime mover and the agricultural assistance system are configured to run the at least one rule interpreter on the control hardware remote from the agricultural combination (server 1).
With respect to claim 25, Losch further discloses wherein the rule interpreter and the additional rule interpreter are configured to communicate sequentially with the user based on the dialog via the coordination module and to receive the user entries (¶ 80, operator sequence).
With respect to claim 26, Losch further discloses wherein the agricultural assistance system has an input module (¶ 79, user interface 31) that compiles input data from one or more of the prime mover, the attachment, or a data source remote from the agricultural combination; wherein a particular rule interpreter is configured to process the sets of rules based on the input data; and wherein the coordination module is configured to coordinate the particular rule interpreter with the input module (¶ 78).
With respect to claim 27, Losch further discloses wherein the input data comprises sensor data (¶ 44).
With respect to claim 28, Losch further discloses wherein one or both of the rule generator has a database with sets of rules or the rule generator is configured to perform one or both of create or edit the sets of rules (Fig. 3, sequence inventory 9).
With respect to claim 29, Losch further discloses wherein the sets of rules are one or both of created or edited by several users using the rule generator based on a browser (¶ 73).
With respect to claim 30, Losch further discloses wherein the agricultural assistance system is configured to execute one or more of an input module, the coordination module, the rule generator at least partially on one or more of: the control hardware that is part of one or both of the prime mover or the attachment; or the control hardware that is disposed remote from the agricultural combination (server 1).
With respect to claim 31, Losch further discloses wherein the agricultural assistance system is configured to execute the driver assistance system completely on the control hardware that is part of one or both of the prime mover or the attachment (control device 13 a-b).
With respect to claim 32, Losch further discloses wherein the agricultural assistance system includes a plurality of rule interpreters including at least a first rule interpreter executed on one or both of the machine controller on the prime mover or the device controller on the attachment and at least a second rule interpreter executed on the control hardware remote from the agricultural combination; and wherein the coordination module is configured to manage communications with the first rule interpreter and the second rule interpreter (¶ 76-83, via server 1 and controls 13 a-b different sequences are coordinated).
With respect to claim 33, Losch further discloses wherein the coordination module is configured to coordinate both the first rule interpreter and the second rule interpreter with the rule generator and the driver assistance system (¶ 76-83).
With respect to claim 34, Losch further discloses wherein the coordination module is configured to control communications of one or more users with both the first rule interpreter and the second rule interpreter (¶ 76-83).
With respect to claim 35, Losch further discloses wherein the coordination module is configured to control communication of the users with both the first rule interpreter and the second rule interpreter such that the first rule interpreter and the second rule interpreter communicate sequentially with the user (¶ 76-83, via server 1 and controls 13 a-b different sequences are coordinated).
With respect to claim 36, Losch further discloses wherein the driver assistance system includes an input/output unit for dialog with a user (Fig. 4); and wherein the coordination module is configured to control communications such that the plurality of rule interpreters communicates sequentially with the user based on the dialog in order to receive user entries (¶ 76-83).
With respect to claim 37, Losch further discloses wherein the agricultural assistance system includes an input module configured to compile input data; wherein the plurality of rule interpreters are configured to process the sets of rules based on the input data; and wherein the coordination module is configured to coordinate communications between the plurality of rule interpreters with the input module (¶ 76-83).
With respect to claim 38, Losch further discloses an input module configured to obtain input data, the input module is configured for execution on one or both of the machine controller on the prime mover or the device controller on the attachment; wherein the driver assistance system is configured for execution on one or both of the machine controller on the prime mover or the device controller on the attachment; wherein the coordination module is configured for execution on a central server; and wherein the rule interpreter is configured for execution on the control hardware remote from the agricultural combination (¶ 76-83).
With respect to claim 39, Losch further discloses wherein a location at which the rule interpreter is executed is unknown to the driver assistance system; and wherein coordination module is configured to select a location at which the rule generator is executed as needed and depending on the set of rules to be processed (¶ 11, “originates from an operator who is entirely unknown to him and may be located geographically far away from him, but who works under similar basic conditions”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVID MEHDIZADEH whose telephone number is (571)272-7691.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVID Z. MEHDIZADEH/Primary Examiner, Art Unit 3669